Citation Nr: 0801362	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  04-24 681	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for a low back 
disability, disc herniation at L5-S1.  

2. Entitlement to service connection for disabilities of the 
left knee and legs to include as secondary to a low back 
disability. 

3. Entitlement to service connection for residuals of 
fractures of the right ankle and right fibula as secondary to 
service-connected blindness.  

4. Entitlement to a rating higher than 30 percent for anxiety 
and depressive disorders before August 9, 2006, and a rating 
higher than 50 percent from August 9, 2006. 

REPRESENTATION

Veteran represented by:	Blinded Veterans Association

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD
J. Horrigan

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1981 to May 1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in September 2003, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
While on appeal, in a rating decision in August 2006, the RO 
increased the rating for anxiety and depressive disorders to 
50 percent. 

The claim of service connection for a low back disability on 
the merits is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.

A decision of the claim of secondary service connection for 
disabilities of the left knee and legs is deferred until the 
claim of service connection for a low back disability is 
fully developed. 


FINDINGS OF FACT

1. In a rating decision in December 1996, the RO denied 
service connection for a low back disability, disc herniation 
at L5-S1; after the veteran was notified of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the adverse determination. 

2. The additional evidence presented since the rating 
decision in December 1996 by the RO relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for a low back disability, disc herniation 
at L5-S1. 

3. Residuals of fractures of the right ankle and right fibula 
were not caused or made worse by service-connected blindness. 

4. Before August 9, 2006, anxiety disorder and depressive 
disorder result in occupational and social impairment with 
difficulty in establishing and maintaining effective work and 
social relationships; since August 9, 2006, the inability to 
establish and maintain effective relationships is not shown. 


CONCLUSIONS OF LAW

1. The decision in December 1996 by the RO, denying service 
connection for a low back disability, disc herniation at L5-
S1, is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2007). 

2. The additional evidence presented since the rating 
decision in December 1996 by the RO is new and material, and 
the claim for service connection for a low back disability, 
disc herniation at L5-S1, is reopened. 38 U.S.C.A. §§ 5108, 
7105(c) (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).  

3. Residuals of fractures of the right ankle and right fibula 
are not proximately due to or the result of service-connected 
blindness.  38 C.F.R.§ 3.310(a) (2007). 

4. Before August 9, 2006, the criteria for a 50 percent 
rating for anxiety disorder and depressive disorder have been 
met; from August 9, 2006, the criteria for a rating higher 
than 50 percent of anxiety disorder and depressive disorder 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9400.


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in April 2003, March 2005, and March 2006.  
The veteran was notified that new and material evidence was 
needed to reopen the claim of service connection for a low 
back disability, namely, evidence, which was not cumulative 
of evidence previously considered, and which was relevant to 
the claim of service connection.  

The VCAA notice included the type of evidence needed to 
substantiate the underlying claim of service connection, as 
well as the claims of service connection, namely, evidence of 
an injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  The notice included the type of evidence needed to 
substantiate the claims of secondary service connection, 
namely, evidence that a disability was caused or aggravated 
by a service-connected disability.  The veteran was notified 
of the evidence needed to substantiate the claim for 
increase, namely, that the disability had gotten worse. 

The veteran was notified that VA would obtain service medical 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain the records on his behalf.  He was asked to 
submit evidence that would include evidence in his possession 
that pertained to the claims.  The notices included the 
general provisions for rating a disability and for the 
effective date of the claims.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA); of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); of Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (notice of the evidence 
necessary to reopen the claim and the evidence necessary to 
establish the underlying claim for the benefit sought); and 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006)(notice of 
the elements of the claim).

To the extent the timing of the VCAA notice did not comply 
with the requirement that the notice must precede the 
adjudication, but the procedural defect was cured as after 
the RO provided content-complying VCAA notice the claims were 


readjudicated as evidenced by the supplemental statement of 
the case, dated in August 2006.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The VA has obtained service 
records, VA records and private medical records and the 
veteran was afforded VA examinations to evaluate the service-
connected psychiatric disorders.  On the claim of secondary 
service connection for residuals of fractures of the right 
ankle and right fibula, the evidence of record is sufficient 
to decide the claim.  As there are no additional records to 
obtain, no further assistance to the veteran is required to 
comply with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen the Claim of 
Service Connection for a Low Back Disability 

The Rating Decision in December 1996 and Evidence Previously 
Considered

In a rating decision in December 1996, the RO denied service 
connection for a low back disability, disc herniation at L5-
S1, on grounds that there was no evidence that the low back 
disability, disc herniation at L5-S1, first shown after 
service, was related to mechanical low back pain in service.  
After the veteran was notified of the rating decision of 
December 1996 and of his appellate rights, he did not appeal 
the rating decision, and by operation of law the rating 
decision by the RO became final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.104.

The evidence considered at the time of the rating decision in 
December 1996, consisted of service medical records and VA 
and private medical records.

The service medical records show that in April 1983 the 
veteran complained of low back pain of two days duration with 
no history of trauma or heavy lifting, and the assessment was 
mechanical low back pain.  After service, in February 1994 
the veteran had a L5-S1 discectomy and in May 1996 he had a 
second surgery.

Although a prior unappealed rating decision of the RO is 
final, it may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.

Application to Reopen

In February 2003, the veteran applied to reopen the claims of 
service connection for a low back disability.  Regardless of 
the RO's characterization of the claim, the Board is without 
jurisdiction to consider the substantive merits of the claim 
for service connection in the absence of a finding that new 
and material evidence has been presented.  

The Board therefore must determine whether new and material 
evidence has been received to reopen the previously denied 
claims.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001). 

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant, of the 
evidence of record at the time of the last prior final denial 
of the claim and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



Additional Evidence

The additional evidence presented since the rating decision 
in December 1999, consists of additional VA records, as well 
as the veteran's testimony and statements.

VA records, dated from 1986 to 1989, show that the veteran 
was give medication for low back pain in March 1986.  In 
January 1987, the veteran complained of low back pain, 
radiating into the legs.  On orthopedic evaluation in March 
1987, veteran gave a history of low back pain for a year and 
one half, and the assessment was chronic lumbosacral strain.  
In June 1989, the veteran complained of low back pain of 
three to four years' duration. 

As the claim was previously denied because there was no 
evidence that the low back disability, disc herniation at L5-
S1, first shown after service, was related to mechanical low 
back pain in service, as the additional evidence relates to 
chronic low back pain over the period from 1986 to1989 and 
before surgery in 1994 with a history proximate to service, 
and tends to establish continuity of symptomatology, the lack 
of which was a factor in the previously denial of the claim, 
the additional evidence is new and material because it 
relates to the unestablished fact necessary to substantiate 
the claim, that is, evidence showing that the current low 
back disability may be related to mechanical low back pain, 
documented in service, by the theory of continuity of 
symptomatolgy, which raises a reasonable possibility of 
substantiating the claim.  

As the evidence is new and material, the claim is reopened.  

Service connection for Residuals of Fractures of the Right 
Ankle and Right Fibula 

The veteran is service-connected for Stargardt's disease, 
affecting the eyes, which has been rated 100 percent 
disabling since July 1990.  He is also been awarded special 
monthly compensation for blindness without light perception. 



VA records disclose that on February 18, 2003, the veteran 
complained that while walking he fell due to bad legs, and he 
stated that his back was bad and he needed something to rest 
on.  The veteran was given a rollator or rolling walker and 
he was instructed on it use during rainy weather and on 
different terrains.  

Private records reveal that on February 26, 2003, the veteran 
was seen in the emergency room for complaints of pain and 
swelling in the right ankle and leg after he had slipped on 
ice and fell the night before.  X-rays revealed fractures of 
the right malleolus and right fibula.    

VA records disclose that on March 3, 2003, the veteran called 
VA and stated that he fractured his ankle from a fall during 
an ice storm. 

In a statement in May 2004 statement, M.H., who witnessed the 
veteran's fall, stated that the veteran fell on the ice 
because of his blindness. 

In December 2004, the veteran testified that he fractured his 
right ankle and right fibula when he slipped on some ice and 
fell.  He attributed his fall to difficulties seeing the ice 
due to his service-connected disability. 

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. § 1131.

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service- 
connected disability. 38 C.F.R. § 3.310(a). Secondary service 
connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
provision of 38 C.F.R.§ 3.310(a) was recently amended to 
conform with Allen, but since VA has been complying with 
Allen since the decision was issued in 1995, the amendment is 
not a liberalizing change in the law and does not otherwise 
change the application of the 38 C.F.R. § 3.310.

The veteran does not argue and the record does not show that 
the fractures of the right ankle and right fibula were 
incurred during service. 

VA records disclose that in February 2003 the veteran was 
provided a rolling walker because of orthopedic problems, 
which was not contraindicated by his service-connected 
blindness.  A week later, he fell during an ice storm.  The 
veteran has not described the circumstances of his fall, for 
instance, the location and whether he was using his walker 
and there is no contemporaneous evidence that he fell due to 
service-connected blindness.  Balancing the veteran's 
statement against the negative contemporaneous evidence, 
including the record of emergency treatment, VA records, 
dated within a week of the injury, and records a private 
physician who treated the veteran's after the initial 
emergency, the Board finds that the negative evidence, that 
is, the lack of evidence that the veteran fell because of his 
service-connected blindness outweighs the testimony. 

M.H., who witnessed the veteran's fall and who is competent 
to describe what she personally observed, expressed the 
opinion that the veteran fell on the ice because of his 
blindness.  Balancing her opinion that the veteran fell 
because of his service-connected blindness against the 
negative contemporaneous evidence, including the record of 
emergency treatment, VA records, dated within a week of the 
injury, and records a private physician who treated the 
veteran's after the initial emergency, the Board finds that 
the negative evidence, that is, the lack of evidence that the 
veteran fell because of his service-connected blindness 
outweighs the bare conclusionary opinion expressed by M.H.  

As the preponderance of the evidence is against the claim 
that the service-connected blindness caused the veteran to 
fall, resulting in fractures of the right ankle and right 
fibula, the benefit-of-the-doubt standard of proof does not 
apply. 38 U.S.C.A. § 5107(b). 

Claim for Increase 

On VA psychiatric examination in June 2003, the veteran 
complained of sleeping difficulties, anhedonia, lack of 
energy, anxiety, and depression.  

The veteran displayed marked constriction of affect but no 
thought disorder was evident.  Suicidal ideation was denied 
and the veteran was fully alert and oriented.  Memory was 
intact and calculating ability was adequate. The diagnoses 
were depressive disorder and generalized anxiety disorder.  
The Global Assessment of Functioning (GAF) score was 48. 

VA records document symptoms of depression, anxiety, sleeping 
difficulties and panic attacks, which reportedly occurred as 
often as 4 times a week.  It was noted that the veteran felt 
socially isolated and had a hard time maintaining 
relationships.  

In a statement in June 2004, a VA psychiatrist stated that 
the veteran had difficulty maintaining employment due to 
difficulties with personal and social relationships.  It was 
noted that the veteran had been married four times and 
avoided social contacts and activities that he once found 
pleasurable.

In December 2004, the veteran testified that he had been 
experiencing an increase in his psychiatric symptoms. 

On VA examination conducted in October 2005, the veteran's 
personal hygiene was good and he was described as alert and 
oriented.  Memory was very good and his speech was relevant, 
appropriate, and logical.  The veteran said that he got panic 
attacks that usually occurred 3-4 times a week.  His mood was 
described as mildly depressed and he was mildly anxious.  
There was no evidence of agitation and there were no 
vegetative signs of major depression.  Socialization was very 
limited because of his blindness.  No loss of impulse control 
was noted.  His sleep was disturbed.   The GAF score was 50. 

On VA psychiatric examination in August 2006, the veteran 
complained of severe depression, poor sleep, and frequent 
panic attacks with anxiety.  On evaluation, the veteran 
maintained good contact with reality and there was no 
inappropriate behavior or homicidal or suicidal ideation.  
His personal hygiene was good and he was described as fully 
oriented.  Memory was intact and his speech was relevant, 
appropriate, and logical.  

The veteran said that he got panic attacks that usually 
occurred several times a month.  His mood was descried as 
angry and severely depressed.  There were no impulse control 
problems.  He had anhedonia and a lack of motivation.  The 
GAF score was 45. 

Analysis 

Anxiety disorder and depressive disorder are rated under a 
general rating formula for mental disorders.  38 C.F.R. § 
4.130, Diagnostic Codes 9400, 9434.

The criteria for a 50 percent are occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent are occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.

The Global Assessment of Functioning score is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994). A GAF score in the range of 41 to 50 
denotes serious impairment in social or occupational 
functioning (e.g., no friends, unable to keep a job).  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).

The record shows that on VA examinations since 2003 the 
veteran's symptomatology has been consistent with symptoms of 
depression, anxiety, sleeping difficulties, and panic 
attacks, socially isolation, difficulty maintaining 
relationships.  And the GAF scores have been in the range of 
41 to 50.  

Reconciling the various reports into a consistent disability 
picture, while abnormal speech, difficulty in understanding 
complex commands, impaired judgment, and impaired abstract 
thinking, some of the criteria for a 50 percent rating are 
not shown, the veteran does have symptoms of flattened 
affect, panic attacks, disturbances of motivation and mood, 
and difficulty in establishing and maintaining effective work 
and social relationships, which are symptoms of the criteria 
for a 50 percent rating and support a rating of 50 percent 
before August 9, 2006.  

As occupational and social impairment with deficiencies in 
most areas, such as work, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation, 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant, 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, and the inability to 
establish and maintain effective relationships are not shown, 
the criteria for a 70 percent have not been met at any time 
during the appeal period.

For the above reasons, the preponderance of the evidence is 
against a rating higher than 50 percent, and the benefit-of-
the-doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b)


ORDER

As new and material evidence has been presented, the claim of 
service connection for a low back disability is reopened, and 
to this extent only, the appeal is granted. 

Service connection for residuals of fractures of the right 
ankle and right fibula as secondary to service-connected 
blindness is denied. 

Before August 9, 2006, a 50 percent rating for anxiety 
disorder and depressive disorder is granted, subject to the 
law and regulations, governing the award of monetary 
benefits.  

From August 9, 2006, a rating higher than 50 percent for 
anxiety disorder and depressive disorder is denied.


REMAND

On the reopened claim of service connection for a low back 
disability, further evidentiary development is needed.  
Accordingly under the duty to assist, the claim is remanded 
for the following action:

1. Obtain the records of low back surgery 
in 1994 at the Dallas VA Medical Center.

2. Schedule the veteran for a VA 
orthopedic examination to determine 
whether it is at least as likely as not 
that the current low back disability, 
disc herniation at L5-S1, first 
documented after service in 1994, is 
related to the assessment of mechanical 
low back pain in April 1983 during 
service.  

The claims folder should be made 
available to the examiner for   review.  

In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility, rather it means that 
the weight of the medical evidence 
both for and against the conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.  

3. After the above development has been 
completed, adjudicate the claim of 
service connection for a low back 
disability, disc herniation at L5-S1, on 
the merits, considering all the evidence 
of record.  If the claim is denied, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_____________________________________________
George E. Guido Jr. 

Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


